Exhibit 10.1
 
EXECUTION VERSION
 
 
AMENDMENT NO. 1
TO THE
INVESTMENT AGREEMENT


AMENDMENT NO. 1 (this “Amendment”), dated as of July 3, 2012, to the Investment
Agreement, dated as of January 9, 2012 (the “Investment Agreement”), by and
among Talon Therapeutics, Inc., a Delaware corporation (formerly Hana
Biosciences, Inc.) (the “Company”), Warburg Pincus Private Equity X, L.P., a
Delaware limited partnership (“WPX”), Warburg Pincus X Partners, L.P., a
Delaware limited partnership (“WP Partners”, and together with WPX, each a “WP
Purchaser” and collectively the “WP Purchasers”), Deerfield Private Design Fund,
L.P., a Delaware limited partnership (“Deerfield Private Design”), Deerfield
Private Design International, L.P., a limited partnership organized under the
laws of the British Virgin Islands (“Deerfield Private Design International”),
Deerfield Special Situations Fund, L.P., a Delaware limited partnership
(“Deerfield Special Situations”), and Deerfield Special Situations Fund
International Limited, an entity organized under the laws of the British Virgin
Islands (“Deerfield Special Situations Fund International”, and together with
Deerfield Private Design, Deerfield Private Design International and Deerfield
Special Situations, each a “Deerfield Purchaser” and collectively the “Deerfield
Purchasers”, and together with the WP Purchasers, each a “Purchaser” and
collectively the “Purchasers”).  All capitalized terms used in this Amendment
which are not herein defined shall have the same meanings ascribed to them in
the Investment Agreement.


WHEREAS, Section 9.6 of the Investment Agreement provides for the amendment of
the Investment Agreement in accordance with the terms set forth therein; and
 
WHEREAS, the parties hereto desire to amend the Investment Agreement as set
forth in this Amendment.
 
NOW, THEREFORE, in consideration of the premises, and of the covenants and
agreements set forth herein, the parties agree as follows:
 
1.
Amendment of Schedule 2.2.  Schedule 2.2 of the Investment Agreement is hereby
amended to read as follows:

 
Series A-3 Additional Investment Tranches


Maximum Series A-3 Additional Investment Shares
Minimum Number of Series A-3 Preferred
Purchase Price Per Share
(in aggregate) (per tranche)  
600,000
30,000
$100



 
2.
No Further Amendment.  Except as expressly amended hereby, the Investment
Agreement is in all respects ratified and confirmed and all the terms,
conditions, and provisions thereof shall remain in full force and effect. This
Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Investment Agreement (including,
for the avoidance of doubt, Section 5) or any of the documents referred to
therein.

 
3.
Effect of Amendment.  This Amendment shall form a part of the Investment
Agreement for all purposes, and each party thereto and hereto shall be bound
hereby. From and after the execution of this Amendment by the parties hereto,
any reference to the Investment Agreement shall be deemed a reference to the
Investment Agreement as amended hereby. This Amendment shall be deemed to be in
full force and effect from and after the execution of this Amendment by the
parties hereto.

 
 
 

--------------------------------------------------------------------------------

 
4.
Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to any contrary
result otherwise required by conflict or choice of law rules.

 
5.
Draftsmanship.  Each of the parties hereto has been represented by its own
counsel and acknowledges that it has participated in the drafting of this
Amendment, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this
Amendment.  Whenever required by the context hereof, the singular number shall
include the plural, and vice versa; the masculine gender shall include the
feminine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

 
6.
Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall be considered one and the same agreement.

 
[Signature Page Follows]
 


 




 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 1 to the
Investment Agreement to be executed and delivered as of the date first above
written.
 
 
TALON THERAPEUTICS, INC.
 

              By:  /s/ Steven R. Deitcher         Name:
Steven R. Deitcher, M.D.
        Title:
President & Chief Executive Officer
       

 
WARBURG PINCUS PRIVATE EQUITY X, L.P.
 
By: Warburg Pincus X L.P., its General Partner
By: Warburg Pincus X LLC, its General Partner
By: Warburg Pincus Partners LLC, its Sole Member
By: Warburg Pincus & Co., its Managing Member
 

              By:  /s/ Cecilia Gonzalo           Name:
Cecilia Gonzalo
          Title:
Partner
       

 
 
WARBURG PINCUS X PARTNERS, L.P.
 
By: Warburg Pincus X L.P., its General Partner
By: Warburg Pincus X LLC, its General Partner
By: Warburg Pincus Partners LLC, its Sole Member
By: Warburg Pincus & Co., its Managing Member
 

              By:  /s/ Cecilia Gonzalo           Name:
Cecilia Gonzalo
          Title:
Partner
       

 
 
[Signature page to Amendment No. 1 to the Investment Agreement]
 
 
 

--------------------------------------------------------------------------------

 
DEERFIELD SPECIAL SITUATIONS FUND, L.P.
By: Deerfield Capital, L.P., General Partner
By: J.E. Flynn Capital, LLC, General Partner
 

              By:  /s/ David J. Clark           Name:
David Clark
          Title:
Authorized Signatory
       

 
DEERFIELD SPECIAL SITUATIONS FUND INTERNATIONAL LIMITED
 

              By:  /s/ David J. Clark           Name:
David Clark
          Title:
Authorized Signatory
       





DEERFIELD PRIVATE DESIGN FUND, L.P.
By: Deerfield Capital, L.P., General Partner
By: J.E. Flynn Capital, LLC, General Partner
 

              By:  /s/ David J. Clark           Name:
David Clark
          Title:
Authorized Signatory
       

 


DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.
By:  Deerfield Capital, L.P., General Partner
By: J.E. Flynn Capital, LLC, General Partner
 

              By:  /s/ David J. Clark           Name:
David Clark
          Title:
Authorized Signatory
       

 
 
 
[Signature page to Amendment No. 1 to the Investment Agreement]